Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Newly submitted claims 16-23 are directed to an invention (Invention II) that is independent or distinct from the invention originally claimed for the following reasons: these claims are directed to a method of forming a laminated glazing.
Since applicant has received an action on the merits for the originally presented invention (viz. claims 1-3 and 5-14 contained in the preliminary amendment dated 28 December 2020), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-23 are withdrawn from consideration as being directed to a non-elected Invention II.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, 9, and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) as evidenced by NPLs on optical bonding from Taica.
Considering claims 1, 5, and 9, O’Keeffe discloses a switchable laminated glazing that may constitute a roof of a vehicle, wherein the switchable laminated glazing comprises three glass layers 155 (henceforth referred to as 155-O, 155-C, and 155-I, respectively for the outermost, central, and innermost glass layers), and wherein glass layer 155-O is joined to glass layer 155-C via a PVB interlayer 148; O’Keeffe ¶ 0101, 0131, and 0132; Figs. 5 and 8.  This arrangement thus reads on the claimed first stack.  O’Keeffe is analogous, as it is from the same field of endeavor as that of the instant application (switchable automotive glazing).  
O’Keeffe discloses that located between glass layers 155-C and 155-I is a light modulator 115, which is adhered to 155-C and 155-I via respective adhesive layers 145, each of which may be in the form of an optical clear resin (OCR) (id. ¶ 0132-0134).  It is hereby noted that the term “liquid optically clear adhesive” is interpreted under broadest reasonable interpretation, and the term is considered to refer to any liquid, optically clear material that can effect bonding upon curing.  With this in mind, person having ordinary skill in the art would understand OCR to refer to an optically clear bonding agent that is in liquid form prior to usage, wherein the material is cured to effect bonding (see Technical not conceded), the usage of OCR is obvious, at least because O’Keeffe expressly discloses it. 
O’Keeffe discloses that the light modulator 115 may be a liquid crystal device (id. ¶ 0021), and that the specific light modulator used may be one from the embodiment as shown in Fig. 6 of the same reference (id. ¶ 0132).  Specifically, for the embodiment in Fig. 6, O’Keeffe discloses a laminated glazing that comprises two glass layer, in between which is located a light modulator 115.  O’Keeffe clearly discloses that the light modulator 115 is made of a functional cell 275, electrode-coated substrates located on opposing major surface of the functional cell, and a sealant surrounding the respective minor surfaces (viz. perimeters) of the functional cell and the electrode-coated substrates, wherein the outer lateral surfaces of the perimeter sealant is coplanar with respective minor surfaces of the two glass layers (id. ¶ 0125-0128 and Fig. 6).  It is noted that the limitation “perimeter seal” is interpreted under BRI, and in the instant case, the limitation is considered to refer to a sealant located on the perimeter on an element.  It is clear that the sealant of O’Keefe is located on a perimeter of the light modulator (not to mention that 
Given that O’Keefe expressly states that the configuration as shown in Fig. 6 thereof may be incorporated into the configuration as disclosed in Fig. 8 thereof, the combination of the features from the embodiments is considered to have been disclosed with sufficient specificity.  Alternatively, if this were not deemed to be the case (which is not conceded), then the express teaching in ¶ 0132 of O’Keefe would provide motivation for person having ordinary skill in the art to combine the disclosures of these two embodiment.  O’Keefe thus anticipates or renders obvious claims 1, 5, and 9.
Considering claim 6, O’Keefe teaches the usage of interlayer having high UV absorption (id. ¶ 0128).
Considering claim 14, O’Keeffe discloses that the laminated glazing may exhibit curvature (id. ¶ 0125), which means that one used as a vehicle roof may also exhibit curvature.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) and the NPLs from Taica, as applied to claim 1 above, and further in view of U.S. 2013/0265511 A1 (“Poix”).
Considering claims 2 and 3, O’Keeffe as discussed above is silent regarding specific components of the liquid crystal modulator such as spacers and an edge seal for the liquid crystals per se.
However, the provisions of such components is well-known in the art of liquid crystal materials used in glazings.  Specifically, Poix teaches usage of both spacers within a liquid crystal layer and edge gasket for the liquid crystal layer in the usage of a liquid crystal material in a switchable glazing (Poix ¶ 0205 – 0215 and Fig. 1).  Furthermore, Poix teaches that the thickness of the liquid crystal layer, which represents the gap between substrates, is about 15 to 60 µm (id. ¶ 0213).  Poix is analogous, as it is from the same field of endeavor as that of the instant application (switchable glazing utilizing liquid crystal).  Person having ordinary skill in the art would have been motivated to adopt the teachings from Poix to the liquid crystal layer employed in O’Keefe, as Poix is considered to have demonstrated that these liquid crystal related components are known .

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) and the NPLs from Taica, as applied to claim 1 above, and further in view of U.S. 2014/0295150 A1 (“Bower”).
Considering claims 7 and 8, although O’Keeffe as discussed above discloses the usage of OCR (which, as discussed above, is a liquid optically clear material cured to effect bonding), O’Keeffe is silent regarding an adhesive formed by curing a liquid optically clear adhesive using UV radiation and another curing mechanism.
However, in the field of optical bonding (including for bonding of glass substrates and liquid crystal layers), it is known to use a liquid optically clear adhesive that is cured via both UV radiation on heat (Bower ¶ 0024 and 0030).  Bower is analogous, as it attempts to address the same issue(s) as addressed by the inventors of the instant application (namely, usage of liquid optically clear adhesive to effect bonding of optical layers).  Person having ordinary skill in the art would have been motivated to use a dual-cure liquid optically clear adhesive taught in Bower as the bonding agent used to form layers 145 in O’Keeffe, as O’Keeffe discloses the usage of OCR (viz. broad genus) and Bower teaches a specific type of liquid optically clear material (viz. a species) suitable for effecting optical bonding.  This rationale for supporting a finding of obviousness, where 
As the liquid optically clear adhesive is cured using UV radiation, it is clear that it can absorb UV radiation.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/071911 A1 (referenced below using its U.S. counterpart publication, U.S. 2019/0366811 A1, “O’Keeffe”) and the NPLs from Taica, as applied to claim 1 above, and further in view of U.S. 2015/0331296 A1 (“Mennig”).
Considering claims 10-12, O’Keeffe as discussed above does not disclose the inclusion of a low-emissivity coating.  
However, provision of a low-emissivity coating on the inward-facing surface of the outermost pane of a switchable laminated glazing is known, as is taught in Mennig.  Specifically, Mennig teaches that such a coating may be applied onto the outer pane and adjacent an intermediate layer (Mennig ¶ 0048 and Fig. 1).  Mennig is analogous, as it is from the same field of endeavor as that of the instant application (laminated glazings, in particular one having low-emissivity coatings).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have included such a low-emissivity coating onto the inward facing surface of glass layer 155-O of the glazing of O’Keeffe, as doing so reduces infrared transmission.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claims 1-3 and 5-14 (pg. 9 ¶ 10 of response filed on 31 January 2022, henceforth “Response”) have been fully considered.  In view of the amendments to claim 1, the 35 U.S.C. 112(b) rejection of claims 1-3 and 5-14has been withdrawn.
Applicant's arguments with respect to all prior art rejections relying upon at least the reference O’Keefee (pg. 10 ¶ 1+ of Response) have been fully considered, but they are not persuasive.  Applicant makes two separate arguments: 1) O’Keeffe fails to teach a cured liquid optically clear adhesive and 2) the sealants of O’Keeffe is different from the analogous structure of the instant application as disclosed.
Re: contention 1), Examiner notes that the previous office action clearly referred to O’Keeffe’s adhesive layer 145, which is clearly disclosed to take the form of either an OCA or an OCR.  As clarified in the rejection above, person having ordinary skill in the art understands that for OCR (which is in a liquid form prior to use) to effect bonding, the liquid OCR must be cured.  Thus, the OCR material of O’Keeffe does indeed read on a cured liquid optically clear adhesive.
Re: contention 2), Applicant’s arguments are not commensurate with the scope of the claimed invention.  If Applicant wishes to require that the perimeter seal to directly contact the intermediate and interior glass layers, then the claims should be amended to recite just that.  Otherwise, the structural relationship of “direct contact” as disclosed (but not claimed) has no bearing on the metes and bounds of the claims. 


Concluding Remarks
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 






/Z. Jim Yang/Primary Examiner, Art Unit 1781